Citation Nr: 0618576	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  01-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss, fatigue and joint pains.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1990 to December 
1991, including in the Southwest Asia theater of operations 
during the Persian Gulf War from December 1990 to May 1991.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In January 2005, the Board affirmed the RO's rating decision 
on the claim of entitlement to service connection for an 
undiagnosed illness manifested by memory loss, fatigue and 
joint pains.  The veteran then appealed the Board's January 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2005, based on a Joint 
Motion to Vacate the Board of Veterans' Appeals Decision and 
to Remand (joint motion), the Court issued an Order remanding 
this appeal for compliance with the instructions in the joint 
motion.  In the joint motion, both parties agreed that this 
appeal includes two additional claims: entitlement to service 
connection for PTSD and entitlement to TDIU.  The Board has 
thus recharacterized this appeal to reflect this fact.

The Board REMANDS this appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  


REMAND

The veteran claims entitlement to service connection for an 
undiagnosed illness manifested by memory loss, fatigue and 
joint pains, entitlement to service connection for PTSD, and 
entitlement to TDIU.  Additional action is necessary before 
the Board can decide these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA provides that VA must notify a claimant of the 
evidence necessary to substantiate his claim and assist a 
claimant in obtaining and fully developing all of the 
evidence relevant to his claim.  In this case, VA has not yet 
satisfied its duties to notify and assist; therefore, to 
proceed in adjudicating the claims on appeal would prejudice 
the veteran in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in a written statement dated April 2006, the veteran's 
representative requests VA to remand this appeal to the RO 
for the purpose of obtaining the veteran's treatment records 
from the State of California, Department of Corrections.  
Allegedly, the veteran has been seeing mental health care 
professionals at Folsom State Prison since November 2001 and 
records of this care are pertinent to the veteran's appeal.  
To satisfy its duty to assist, VA should obtain these records 
on Remand, as requested. 

Second, in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004), the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 120-21.  

On March 3, 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id.  

In this case, in September 2003 and April 2004, the RO sent 
the 
vet
era
n 
VCA
A
notice pertaining to all of the claims on appeal.  However, 
suc
h 
not
ice 
is 
now
inadequate given the recent holdings of the Court.  To 
sat
isf
y 
its 
dut
y 
to 
not
ify
, 
VA
should correct this procedural deficiency on remand by 
sen
din
g 
the 
vet
era
n 
mor
e
comprehensive VCAA notice, which complies not only with 
Qua
rtu
cci
o 
and 
Pelegrini II, but also with Dingess/Hartman.  

This case is REMANDED for the following action:

1.  Provide the veteran VCAA notice on 
his claims of entitlement to service 
connection for an undiagnosed illness 
manifested by memory loss, fatigue and 
joint pains, entitlement to service 
connection for PTSD, and entitlement to 
TDIU, which satisfies the requirements of 
the Court's holdings in Quartuccio, 
Pelegrini II and Dingess/Hartman.  

2.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file all 
pertinent treatment records or evaluation 
reports from the State of California, 
Department of Corrections, Folsom State 
Prison, where the veteran has allegedly 
received mental health treatment since 
November 2001.  

3.  Thereafter, readjudicate the veteran's 
claims based on all of the evidence of 
record.  If any claim is denied, provide 
the veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Subject to current appellate procedure, AMC should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

